Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Please replace claim 1 with the following:

1. A device for reducing the distortion of a quilted product comprising:
a first lengthwise component having a length of fifteen to eighteen
inches wherein a first transverse pin is connected thereto; 
a second lengthwise component having a length of fifteen to eighteen
inches;
one or more hinges for: (i) hingably connecting the lengthwise components, (ii) allowing the lengthwise components to hingably move and (iii) controlling or fixing a spatial relationship between the lengthwise components; and
a one-piece lever comprising an integral lower section securely connected to the second lengthwise component by a second transverse pin, the one-piece lever operable to move the first component towards the second component to fix in position an edge portion of a backing layer within the first and second lengthwise components and move the first component away from the second component to release the edge portion of the backing layer from within the first and second lengthwise components,
wherein the one-piece lever further comprises perimeter edge surfaces configured to slidably contact the first transverse pin as force is applied to the one-piece lever to guide movement of the first lengthwise component with respect to the second lengthwise component.

Claim 4, Line 1:	Between “each of the” and “edge surfaces”
			Insert --relief corner edge--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
PETERSON (US 3,865,287) fails to disclose a one-piece lever comprising “perimeter edge surfaces configured to slidably contact the first transverse pin as force is applied to the one-piece lever”.  Note that PETERSON discloses an edge defining an opening within element 26 of lever (20, 26) contacting the first transverse pin (28); however, the edge is an inner edge, not a perimeter edge and the edge is singular, not plural.  Additionally, the edge is not slidably contacting the pin as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732